Title: Memorandum on Delaware River Piers, 26 June 1802
From: Jefferson, Thomas
To: 

Congress having appropriated a sum of 30,000. D. for repairing and erecting public piers in the river Delaware we ought not so to employ the money as to oblige them to give double the sum, but to plan the works on the scale they have fixed. certainly a wharf is not a pier, and not authorised to be built with money appropriated to piers. I approve of the proposition to repair the decayed piers in the first place; to call for proposals for building those for fort Penn & Marcus hook; and in the mean time think we should enquire whether either or both of these be more important than those proposed at Newcastle, whether there be danger that any of them will obstruct the navigation, and ultimately decide to do what is most advantageous for the river on the whole, within the limits of the appropriation.
            Th: JeffersonJune 26. 1802.
          